Exhibit 10.02

Concur Technologies, Inc.

Fiscal 2007 Corporate Bonus Plan

This Fiscal 2007 Corporate Bonus Plan applies to all employees of Concur
Technologies, Inc. (“Concur”), other than employees compensated under sales
commission plans, for fiscal 2007:

 

1. Bonuses are earned under this Fiscal 2007 Corporate Bonus Plan if Concur
achieves a target level of fiscal 2007 non-GAAP pre-tax earnings per share, as
determined by the Board of Directors (the “Corporate Bonus Plan Target”).
Bonuses for each employee shall be paid in an amount equal to the percentage of
the employee’s base salary selected by the Chief Executive Officer, provided
that the percentage of base salary for executive officers of Concur subject to
Section 16 of the Securities Exchange Act of 1934 (“Section 16 Officers”), shall
be as follows:

 

Section 16 Officers

  Target Cash Bonus
(percentage of base salary) *

S. Steven Singh, Chief Executive Officer and Chairman of the Board of Directors

  87%

Rajeev Singh, President and Chief Operating Officer

  91%

Michael Hilton, Chief Technology Officer, Director

  50%

John F. Adair, Chief Financial Officer

  50%

Michael Bowden, Executive Vice President, Operations & Chief Services Officer

  50%

Kyle R. Sugamele, Chief Legal Officer

  40%

 

  * Michael L. Eberhard, Executive Vice President of Sales and Business
Development, is a named executive officer but is not eligible for the Fiscal
2007 Corporate Bonus Plan. Mr. Eberhard’s 2007 cash incentive program consists
of a commission based on achievement of monthly sales at a fixed commission rate
for all sales up to an annual sales target for fiscal 2007 (“Annual Sales
Target”). The commission rate is 50% higher for all sales in excess of the
Annual Sales Target. Mr. Eberhard’s fiscal 2007 target sales commissions are
expected to be approximately equal to his base salary if Concur achieves its
Annual Sales Target. There shall be no minimum or maximum sales commissions that
may be earned by Mr. Eberhard in fiscal 2007.

 

2. The target cash bonus is earned and payable if Concur achieves the Corporate
Bonus Plan Target.

 

3. For each 1% that the actual 2007 non-GAAP pre-tax earnings per share is above
the Corporate Bonus Plan Target, the cash bonus of each employee (as a
percentage of base salary) can be increased by 2% at the discretion of the Chief
Executive Officer (and at the discretion of the Board of Directors for the
Section 16 Officers) up to a maximum of 125% of the Corporate Bonus Plan Target.

 

4. For each 1% that the actual 2007 non-GAAP pre-tax earnings per share is below
the Corporate Bonus Plan Target, the cash bonus of each employee (as a
percentage of base salary) shall be decreased by 2%.

 

5. If actual 2007 non-GAAP pre-tax earnings per share is less than 90% of the
Corporate Bonus Plan Target, no cash bonuses will be earned or paid under the
2007 Corporate Bonus Plan.



--------------------------------------------------------------------------------

6. Non-GAAP pre-tax earnings per share consists of Concur’s GAAP pre-tax
earnings per share for fiscal 2007, adjusted to eliminate share-based
compensation expenses, amortization of acquired intangible assets and income tax
expense.

 

7. Only persons employed by Concur at the end of fiscal 2007 are eligible to
receive bonuses under this plan, pro rata to their service during the year.